

116 HR 6093 IH: To amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs to continue to pay educational assistance or subsistence allowances to eligible persons when educational institutions are closed.
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6093IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Dunn introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs to continue to pay educational assistance or subsistence allowances to eligible persons when educational institutions are closed.1.Extension of authority of the Secretary of Veterans Affairs to continue to pay educational assistance or subsistence allowances to eligible persons when educational institutions are closedSection 3680(a)(2) of title 38, United States Code, is amended—(1)in the matter preceding subparagraph (A), by striking the em dash at the end and inserting during the following periods:;(2)in subparagraph (A)—(A)by striking during periods and inserting Periods; and(B)by striking not exceed 4 weeks; or and inserting only continue until the date that is eight weeks after the date of the temporary closure.; and(3)in subparagraph (B), in the matter preceding clause (i)—(A)by striking solely and inserting Solely; and(B)by striking during periods and inserting periods.